DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim 1, 5, 9-11, 15, 17-18 are currently amended.
Claims 3-4, 6-8, 13-14, 16 are cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10-12, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al (US Pub 2011/0012880).

With respect to claim 1, Tanaka discloses a bootstrap capacitor of a gate driver on array (GOA) circuit, (see fig. 8; discloses gate driver 5a, 5b; see fig. 9; bootstrap capacitor CAP) comprising: a first branch capacitor; and a second branch capacitor, located above the first branch capacitor (see fig.4; capacitor 81b; comprises first capacitor formed by an electrode 82a and 84a and second capacitor formed by an electrode 82a and electrode80a arranged in a stack), wherein the second branch capacitor is connected in parallel with the first branch capacitor (see par 0220; discloses the second capacitor electrode 84a is formed so as to be led out from the gate electrode 84 of the TFT body section 81a through a lead-out line (second lead-out line) 84h in a planar direction. The third capacitor electrode 80a is formed from a transparent electrode (see FIG. 5) TM. From the third capacitor electrode 80a, a lead-out line (third lead-out line) 80c is led out, and the lead-out line 80c is connected via a contact hole 85a to a lead-out line 84d that has been led out from the gate electrode 84 in a planar direction; which means capacitor electrode 84a and capacitor electrode 80a are both connected to gate electrode 84, hence achieving parallel connection), and a projection of the second branch capacitor at least partially overlaps a projection of the first branch capacitor in a horizontal plane to reduce a width of the bootstrap capacitor (see fig. 4; par 0220; discloses first capacitor electrode 82a and a second capacitor electrode 84a are arranged to be stacked in the thickness direction and mutually opposed across a gate dielectric layer (first dielectric layer, see FIG. 5) 86 therebetween. The capacitor 81b is also formed so as to have a region where the first capacitor electrode 82a and a third capacitor electrode 80a are arranged to be stacked in the thickness direction and mutually opposed across a passivation layer (second dielectric layer, see FIG. 5) 89 therebetween ); wherein the first branch capacitor comprises a first electrode plate and a second electrode plate (see par 0220; discloses the capacitor 81b is formed so as to have a region where a first capacitor electrode 82a  (interpreted to be second electrode) and a second capacitor electrode 84a (interpreted to be first electrode)  are arranged to be stacked in the thickness direction and mutually opposed across a gate dielectric layer (first dielectric layer, see FIG. 5) 86 therebetween), and the second branch capacitor comprises the second electrode plate and a third electrode plate (see fig. 4; par 0220; discloses the capacitor 81b is also formed so as to have a region where the first capacitor electrode 82a (interpreted to be second electrode plate) and a third capacitor electrode 80a (interpreted to be third electrode plate) are arranged to be stacked in the thickness direction and mutually opposed across a passivation layer (second dielectric layer, see FIG. 5) 89 therebetween), and lengths and width of the first electrode plate, the second electrode plate and the third electrode plate are all equal so that a projection of the first electrode plate on the second electrode plate completely overlaps a projection of the third electrode plate on the second electrode plate (see fig. 4; discloses lengths and widths of electrodes 84a, 82a and 80a all equal and completely overlaps one another in the planer view); the bootstrap capacitor further comprises a connection electrode, wherein the see par 0220; discloses the second capacitor electrode 84a is formed so as to be led out from the gate electrode 84 of the TFT body section 81a through a lead-out line (second lead-out line) 84h in a planar direction. The third capacitor electrode 80a is formed from a transparent electrode (see FIG. 5) TM. From the third capacitor electrode 80a, a lead-out line (third lead-out line) 80c is led out, and the lead-out line 80c is connected via a contact hole 85a to a lead-out line 84d that has been led out from the gate electrode 84 in a planar direction; which means capacitor electrode 84a and capacitor electrode 80a are both connected to gate electrode 84, hence achieving parallel connection), and the first electrode plate, the second electrode plate and the third electrode plate are completely disposed opposite to one another to reduce a width of the bootstrap capacitor (see fig. 4; par 0220; discloses a coupling between the first capacitor electrode 82a and the third capacitor electrode 80a and a coupling between the first capacitor electrode 82a and the second capacitor electrode 84a formed over mutually opposite faces of the first capacitor electrode 82a.).

With respect to claim 2, Tanaka discloses wherein the projection of the second branch capacitor in the horizontal plane is less than or equal to the projection of the first branch capacitor in the horizontal plane, and the projection of the second branch capacitor in the horizontal plane falls completely within a range of the projection of the first branch capacitor in the horizontal plane (see fig. 4; discloses the electrodes 82a and 84a forming the first capacitor is equal and within the range of the electrodes 82a and 80a forming the second in the horizontal plane).

With respect to claim 10, Tanaka discloses wherein a gate insulating layer is disposed between the first electrode plate and the second electrode plate (see fig. 5; par 0220; first capacitor electrode 82a and a second capacitor electrode 84a are arranged to be stacked in the thickness direction and mutually opposed across a gate dielectric layer (first dielectric layer, see FIG. 5) 86 therebetween), and a second insulating layer is disposed between the second electrode plate and the third electrode plate (see fig. 5; par 0220; The capacitor 81b is also formed so as to have a region where the first capacitor electrode 82a and a third capacitor electrode 80a are arranged to be stacked in the thickness direction and mutually opposed across a passivation layer (second dielectric layer, see FIG. 5) 89 therebetween).

With respect to claim 11, Tanaka discloses a gate driver on array (GOA) circuit comprising a bootstrap capacitor, (see fig. 8; discloses gate driver 5a, 5b; see fig. 9; bootstrap capacitor CAP) wherein the bootstrap capacitor comprises: a first branch capacitor; and a second branch capacitor, located above the first branch capacitor (see fig.4; capacitor 81b; comprises first capacitor formed by an electrode 82a and 84a and second capacitor formed by an electrode 82a and electrode80a arranged in a stack), wherein the second branch capacitor is connected in parallel with the first branch capacitor (see par 0220; discloses the second capacitor electrode 84a is formed so as to be led out from the gate electrode 84 of the TFT body section 81a through a lead-out line (second lead-out line) 84h in a planar direction. The third capacitor electrode 80a is formed from a transparent electrode (see FIG. 5) TM. From the third capacitor electrode 80a, a lead-out line (third lead-out line) 80c is led out, and the lead-out line 80c is connected via a contact hole 85a to a lead-out line 84d that has been led out from the gate electrode 84 in a planar direction; which means capacitor electrode 84a and capacitor electrode 80a are both connected to gate electrode 84, hence achieving parallel connection), and a projection of the second branch capacitor at least partially overlaps a projection of the first branch capacitor in a horizontal plane to reduce a width of the bootstrap capacitor (see fig. 4; par 0220; discloses first capacitor electrode 82a and a second capacitor electrode 84a are arranged to be stacked in the thickness direction and mutually opposed across a gate dielectric layer (first dielectric layer, see FIG. 5) 86 therebetween. The capacitor 81b is also formed so as to have a region where the first capacitor electrode 82a and a third capacitor electrode 80a are arranged to be stacked in the thickness direction and mutually opposed across a passivation layer (second dielectric layer, see FIG. 5) 89 therebetween ); wherein the first branch capacitor comprises a first electrode plate and a second electrode plate (see par 0220; discloses the capacitor 81b is formed so as to have a region where a first capacitor electrode 82a  (interpreted to be second electrode) and a second capacitor electrode 84a (interpreted to be first electrode)  are arranged to be stacked in the thickness direction and mutually opposed across a gate dielectric layer (first dielectric layer, see FIG. 5) 86 therebetween), and the second branch capacitor comprises the second electrode plate and a third electrode plate (see fig. 4; par 0220; discloses the capacitor 81b is also formed so as to have a region where the first capacitor electrode 82a (interpreted to be second electrode plate) and a third capacitor electrode 80a (interpreted to be third electrode plate) are arranged to be stacked in the thickness direction and mutually opposed across a passivation layer (second dielectric layer, see FIG. 5) 89 therebetween), and lengths and width of the first electrode plate, the second electrode plate and the third electrode plate are all equal so that a projection of the first electrode plate on the second electrode plate completely overlaps a projection of the third electrode plate on the second electrode plate (see fig. 4; discloses lengths and widths of electrodes 84a, 82a and 80a all equal and completely overlaps one another in the planer view); the bootstrap capacitor further comprises a connection electrode, wherein the connection electrode is electrically connected to the first electrode plate and the third electrode plate, respectively, to achieve a parallel connection of the first branch capacitor and the second branch capacitor (see par 0220; discloses the second capacitor electrode 84a is formed so as to be led out from the gate electrode 84 of the TFT body section 81a through a lead-out line (second lead-out line) 84h in a planar direction. The third capacitor electrode 80a is formed from a transparent electrode (see FIG. 5) TM. From the third capacitor electrode 80a, a lead-out line (third lead-out line) 80c is led out, and the lead-out line 80c is connected via a contact hole 85a to a lead-out line 84d that has been led out from the gate electrode 84 in a planar direction; which means capacitor electrode 84a and capacitor electrode 80a are both connected to gate electrode 84, hence achieving parallel connection), and the first electrode plate, the second electrode plate and the third electrode plate are completely disposed opposite to one another to reduce a width of the bootstrap capacitor (see fig. 4; par 0220; discloses a coupling between the first capacitor electrode 82a and the third capacitor electrode 80a and a coupling between the first capacitor electrode 82a and the second capacitor electrode 84a formed over mutually opposite faces of the first capacitor electrode 82a.).


With respect to claim 12, Tanaka discloses wherein the projection of the second branch capacitor in the horizontal plane is less than or equal to the projection of the first branch capacitor in the horizontal plane, and the projection of the second branch capacitor in the horizontal plane falls completely within a range of the projection of the first branch capacitor in the horizontal plane (see fig. 4; discloses the electrodes 82a and 84a forming the first capacitor is equal and within the range of the electrodes 82a and 80a forming the second in the horizontal plane).

With respect to claim 18, Tanaka discloses wherein a gate insulating layer is disposed between the first electrode plate and the second electrode plate (see fig. 5; par 0220; first capacitor electrode 82a and a second capacitor electrode 84a are arranged to be stacked in the thickness direction and mutually opposed across a gate dielectric layer (first dielectric layer, see FIG. 5) 86 therebetween), and a second insulating layer is disposed between the second electrode plate and the third electrode plate (see fig. 5; par 0220; The capacitor 81b is also formed so as to have a region where the first capacitor electrode 82a and a third capacitor electrode 80a are arranged to be stacked in the thickness direction and mutually opposed across a passivation layer (second dielectric layer, see FIG. 5) 89 therebetween).

With respect to claim 19, Tanaka discloses a display panel, comprising the GOA circuit according to claim 11 (see fig. 7; see par 0159; discloses FIG. 7 shows the configuration of a liquid crystal display device 1 that is a display device according to the present embodiment).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US Pub 2011/0012880).

With respect to claim 5, Tanaka discloses wherein a distance between the first electrode plate and the second electrode plate is d1, and a length of an overlapping region of the first electrode plate and the second electrode plate is L1, and a dielectric constant of the first branch capacitor is E1  (see par 0220; discloses first capacitor electrode 82a and a second capacitor electrode 84a are arranged to be stacked in the thickness direction and mutually opposed across a gate dielectric layer (first dielectric layer, see FIG. 5) 86 therebetween), and a distance between the third electrode plate and the second electrode plate is d2, and a length of an overlapping region of the third electrode plate and the second electrode plate is L2, and a dielectric constant of the second branch capacitor is E2 (see par 0220; discloses The capacitor 81b is also formed so as to have a region where the first capacitor electrode 82a and a third capacitor electrode 80a are arranged to be stacked in the thickness direction and mutually opposed across a passivation layer (second dielectric layer, see FIG. 5) 89 therebetween), 
Tanaka discloses in one embodiment, the first capacitor and second capacitor having same capacitance (E1L1)/d1 ≤ (E2L2)/d2 (see par 0223; discloses the capacitors 81b and 81c are designed so as to have the same value of capacitance.);
Therefore it would have been obvious to one having ordinary skill in the art to modify Tanaka’s invention to form both capacitor having similar capacitance values in order to achieve a final capacitance value that is sum of both the first capacitor and second capacitor.


With respect to claim 15, Tanaka discloses wherein a distance between the first electrode plate and the second electrode plate is d1, and a length of an overlapping region of the first electrode plate and the second electrode plate is L1, and a dielectric constant of the first branch capacitor is E1  (see par 0220; discloses first capacitor electrode 82a and a second capacitor electrode 84a are arranged to be stacked in the thickness direction and mutually opposed across a gate dielectric layer (first dielectric layer, see FIG. 5) 86 therebetween), and a distance between the third electrode plate and the second electrode plate is d2, and a length of an overlapping region of the third electrode plate and the second electrode plate is L2, and a dielectric constant of the second branch capacitor is E2 (see par 0220; discloses The capacitor 81b is also formed so as to have a region where the first capacitor electrode 82a and a third capacitor electrode 80a are arranged to be stacked in the thickness direction and mutually opposed across a passivation layer (second dielectric layer, see FIG. 5) 89 therebetween), 
Tanaka discloses in one embodiment, the first capacitor and second capacitor having same capacitance (E1L1)/d1 ≤ (E2L2)/d2 (see par 0223; discloses the capacitors 81b and 81c are designed so as to have the same value of capacitance.);
Therefore it would have been obvious to one having ordinary skill in the art to modify Tanaka’s invention to form both capacitor having similar capacitance values in order to achieve a final capacitance value that is sum of both the first capacitor and second capacitor.


Claims 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US Pub 2011/0012880) and Hsu et al (US Pub 2010/0321858)

Tanaka doesn’t expressly disclose wherein an overlapping portion of the projection of the third electrode plate on the second electrode plate and the projection of the first electrode plate on the second electrode plate is connected to the connection electrode, and a via hole is disposed on the second electrode plate, and the connection electrode is electrically connected to the first electrode plate and the third electrode plate through the via hole;
Hsu discloses a multi-layer capacitor and method of making the same (see abstract); Hsu discloses wherein an overlapping portion of the projection of the third electrode plate on the second electrode plate and the projection of the first electrode plate on the second electrode plate is connected to the connection electrode (see fig. 1A; discloses overlapping portion of electrode 2 on electrode 3 and overlapping portion of the electrode 4 on the electrode 3 is connected to the connection electrode 10a), and a via hole is disposed on the second electrode plate, and the connection electrode is electrically connected to the first electrode plate and the third electrode plate through the via hole (see fig. 1A; discloses a hole is formed in the electrode 3 and the connection electrode 10a connects the electrode 2 and electrode 4 via the hole; see par 0032);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Tanaka to connect the first electrode and third electrode via a hole formed in the second electrode as disclosed by Hsu and still achieve the same predictable result of connecting the first and second capacitor in parallel while minimizing the area take by the capacitor connection portions.

Tanaka doesn’t expressly disclose wherein an overlapping portion of the projection of the third electrode plate on the second electrode plate and the projection of the first electrode plate on the second electrode plate is connected to the connection electrode, and a via hole is disposed on the second electrode plate, and the connection electrode is electrically connected to the first electrode plate and the third electrode plate through the via hole;
Hsu discloses a multi-layer capacitor and method of making the same (see abstract); Hsu discloses wherein an overlapping portion of the projection of the third electrode plate on the second electrode plate and the projection of the first electrode plate on the second electrode plate is connected to the connection electrode (see fig. 1A; discloses overlapping portion of electrode 2 on electrode 3 and overlapping portion of the electrode 4 on the electrode 3 is connected to the connection electrode 10a), and a via hole is disposed on the second electrode plate, and the connection electrode is electrically connected to the first electrode plate and the third electrode plate through the via hole (see fig. 1A; discloses a hole is formed in the electrode 3 and the connection electrode 10a connects the electrode 2 and electrode 4 via the hole; see par 0032);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Tanaka to connect the first electrode and third electrode via a hole formed in the second electrode as disclosed by Hsu and still achieve the same predictable result of connecting the first and second capacitor in parallel while minimizing the area take by the capacitor connection portions.

Response to Arguments
With respect to claim 1 and 11, applicant’s representative argued that Tanaka fails to disclose the limitation of claims 1 and 11; however examiner respectfully disagrees, upon reexamination, the amended claims 1 and 11 are anticipated by the third embodiment of Tanaka’s reference; Please refer to the rejection section detailed explanation.
Conclusion
                                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303.  The examiner can normally be reached on Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






                                                                                                                                                                                                      /SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624